Citation Nr: 1028763	
Decision Date: 08/02/10    Archive Date: 08/16/10

DOCKET NO.  05-12 465	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for a right knee 
disability.

2.  Entitlement to service connection for a left knee disability.

3.  Entitlement to an initial rating in excess of 20 percent for 
herniated disc at 
C5-C6.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

N. Kroes, Associate Counsel


INTRODUCTION

The Veteran served in the National Guard, with periods of active 
service from July 1991 to August 1991, from May 1993 to June 
1993, and from March 2003 to July 2003.  

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a May 2004 decision of the Chicago, Illinois 
Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran requested a hearing with a VA Decision Review 
Officer, he later withdrew that request.  There is no hearing 
request pending at this time.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

While further delay is regrettable, the Board observes that 
further development is required prior to adjudicating the 
Veteran's claims.

Initially, the Board notes that there is apparently some 
confusion as to whether the issue of entitlement to a higher 
initial rating for herniated disc at C5-C6 is still on appeal.  
In April 2005, the Veteran's representative submitted a 
substantive appeal (via a VA Form 9) disagreeing with all issues 
listed in the statement of the case.  The next month, the Veteran 
submitted a VA Form 9 in which he noted that he only disagreed 
with the denial of service connection for left and right knee 
disabilities, and in which he drew a line through "herniated 
disk".  The RO sent the Veteran a letter in July 2005 noting 
that his VA Form 9 was being construed as a withdrawal of the 
appeal on his claim for a higher initial rating for his cervical 
spine condition.  He was provided 30 days to respond.  He did not 
respond to that letter.  In November 2005, the Veteran's 
representative argued that the Veteran did not withdraw his claim 
for a higher rating for his cervical spine.  An RO deferred 
rating decision noted that the Veteran did not withdraw his 
cervical spine claim, and ordered that a VA examination be 
scheduled.  In a December 2005 letter, an RO letter advised the 
Veteran that the issues on appeal were an increased evaluation 
for his back condition (his cervical spine disability) and 
service connection for a bilateral knee condition.  A VA spine 
examination was conducted in December 2005, but the record does 
not appear to contain any rating decision addressing that issue, 
nor does it appear that a supplemental statement of the case was 
issued.  Based on this procedural history, the Board concludes 
that the Veteran's claim for a higher initial rating for his 
cervical spine disorder is still on appeal.  Since issuance of 
the statement of the case, relevant evidence has been submitted 
pertinent to the cervical spine issue.  This evidence must be 
considered by the RO in the first instance, and if the benefits 
cannot be granted in full, a supplemental statement of the case 
should be issued.  

With regard to the claim for service connection for a bilateral 
knee disability, the Board notes that service treatment records 
indicate that the Veteran sustained a left knee injury while 
playing football in 1990, prior to his military service.  He 
reportedly underwent arthroscopic surgery.  During his July 1991 
to August 1991 service, he was noted to have patellar 
malalignment syndrome of both knees that was considered to have 
existed prior to his entrance onto active duty.  The knees were 
stable and essentially within normal limits, although the Veteran 
continued to state that he could not perform his duties because 
of his knee problems.  During his May 1993 service he again was 
seen for left knee complaints during his first week of training.  
It was again noted that his condition existed prior to service 
and was not aggravated thereby.  On VA examination in December 
2003 the Veteran reported his history of a football injury to the 
left knee in 1990 and that he underwent arthroscopic surgery.  
Physical examination was normal.  The impression was that there 
was no pathological diagnosis of the left knee.  However, a May 
2007 private treatment note shows a diagnosis of left 
patellofemoral chondromalacia, postoperative from lateral 
release.  Well healed arthroscopic scars were noted. 

The Board notes that the Veteran has also expressed complaints 
regarding the right knee during the course of the appeal.

The Board finds that a VA examination is needed with respect to 
the knee claims. Thus, the Veteran should be scheduled for a VA 
orthopedic examination to determine if he has any current 
disability of either knee.  If a knee disability is present, an 
opinion as to any relationship to service is also necessary.  
Detailed instructions to the examiner are below.

Since the Board has determined that a VA examination is necessary 
in the instant case, the Veteran is hereby informed that 
38 C.F.R. § 3.326(a) (2009) provides that individuals for whom 
examinations have been authorized and scheduled are required to 
report for such examinations.  The provisions of 38 C.F.R. 
§ 3.655 (2009) address the consequences of a veteran's failure to 
attend scheduled medical examinations.  That regulation provides 
that, when entitlement to a benefit cannot be established or 
confirmed without a current VA examination and a claimant, 
without "good cause," fails to report for such examination 
scheduled in conjunction with an original claim, the claim will 
be decided based on the evidence of record.  

Additional development for medical records is also necessary.  In 
a January 2006 statement, the Veteran indicated that he was seen 
by a Dr. Timothy Hamby or Tri-State Ortho who advised him that he 
had the same knee condition that was originally diagnosed (during 
service).  The Veteran provided the address where records could 
be obtained from Dr. Hamby; however, attempts to obtain these 
records were not made.  The Veteran should be asked to provide 
authorization for VA to obtain records from Dr. Hamby, and any 
other medical professional who may have outstanding, relevant 
medical records.  The Board also notes that the records for the 
Veteran's 1990 knee surgery are not on file.  The Veteran should 
be asked to provide authorization for VA to obtain these records 
as well.  After any authorization is obtained, appropriate 
attempts as outlined in 38 C.F.R. § 3.159(c) should be made to 
obtain the records.  If the records cannot be obtained, the 
Veteran should be notified.   

Ongoing medical records should also be obtained.  38 U.S.C.A. 
§ 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 
611 (1992) (VA medical records are in constructive possession of 
the agency, and must be obtained if the material could be 
determinative of the claim).  The Veteran has moved multiple 
times during the course of this appeal, and has been seen at 
multiple VA Medical Centers.  The Veteran should be asked to 
provide general dates and locations of VA treatment for the knees 
and cervical spine, and such records should be obtained.  

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to provide general dates 
and locations of VA treatment for his knees 
and cervical spine.  Outstanding relevant VA 
treatment records should be obtained.

2.  Ask the Veteran to provide information 
and authorization to obtain any relevant, 
outstanding non-VA treatment records.  The 
Veteran should specifically be asked to 
provide authorization to obtain records from 
Tri-State Ortho, and records regarding the 
knee surgery performed in 1990.  

Attempts to obtain any additional evidence 
identified should be made following the 
current procedures set forth in 38 C.F.R. 
§ 3.159.  

3.  After the above has been completed to the 
extent possible, schedule the Veteran for a 
VA joints examination to determine whether 
the Veteran has any diagnosed right or left 
knee disability, and to obtain an opinion as 
to whether any diagnosed knee disorder is 
possibly related to service.  The claims file 
must be provided to and be reviewed by the 
examiner in conjunction with the examination.  
Any tests or studies deemed necessary should 
be conducted, to specifically include X-ray 
testing, and the results should be reported 
in detail.

Following review of the claims file and 
examination of the Veteran, the examiner 
should indicate whether the Veteran suffers 
from any diagnosed disability in either knee.  

If, and only if, a current disability is 
diagnosed in one or both knees, address the 
following (if disability is only diagnosed in 
one knee, address the following regarding 
only that knee): 

(a) For any diagnosed knee disorder, is 
the current disorder related to 
complaints noted in service or otherwise 
related to an injury or incident in 
service?

(b) Did a knee disability clearly exist 
prior to the Veteran's period of service 
from July 1991 to August 1991, and if so, 
did that knee disability undergo a 
permanent worsening of the disorder 
(aggravated) beyond normal progression as 
a result of service?  

(c) For all currently diagnosed knee 
disabilities, address whether the 
currently diagnosed disorder(s) clearly 
existed prior to his subsequent periods 
of service from May 1993 to June 1993, or 
March 2003 to July 2003 and if so, 
whether the knee disability underwent a 
permanent worsening of the disorder 
(aggravated) beyond normal progression as 
a result of service.  

A rationale for all opinions expressed should 
be provided.

5.  After the development requested above has 
been completed to the extent possible, the 
record should again be reviewed.  The claims 
for service connection should be 
readjudicated, as should the claim for a 
higher initial rating for herniated disc at 
C5-C6.  If the benefits sought on appeal 
remain denied, then the Veteran and his 
representative should be furnished with a 
supplemental statement of the case and be 
given the opportunity to respond thereto.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate outcome 
of this case.  The Veteran need take no action unless otherwise 
notified.  VA will notify the Veteran if further action is 
required on his part.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

